NO. 07-08-0304-CR

                               IN THE COURT OF APPEALS

                       FOR THE SEVENTH DISTRICT OF TEXAS

                                       AT AMARILLO

                                          PANEL B

                                     JANUARY 7, 2009

                           ______________________________


                         MARK EDWARD BOLLES, APPELLANT

                                               v.

                           THE STATE OF TEXAS, APPELLEE


                         _________________________________

             FROM THE 251ST DISTRICT COURT OF RANDALL COUNTY;

                    NO. 19606-C; HON. ANA ESTEVEZ, PRESIDING

                          _______________________________

Before QUINN, C.J., and CAMPBELL and HANCOCK, JJ.


                               On Abatement and Remand


       Appellant appeals a judgment finding him guilty of two counts of possession of child

pornography and sentence of six years incarceration in the Institutional Division of the

Texas Department of Criminal Justice. We abate and remand to the trial court to resolve

issues relating to the trial court reporter’s record in this case.
       The clerk’s record was filed in this case on October 14, 2008. The reporter’s record

was due on October 15, 2008. Having not received the reporter’s record nor a motion for

extension of time to file the reporter’s record, on October 23, this Court sent a letter to the

reporter requesting advisement as to the status of the record. On October 29, the reporter

filed her first extension request based on her having had surgery on October 8. This

request was granted and that deadline was extended to November 14. On November 14,

the reporter filed a second request for extension, which the Court granted, extending the

deadline to December 15. This Court’s grant of the second extension request admonished

the reporter that no further extensions would be granted absent good cause. However, on

December 30, 15 days after the extended deadline had passed, the reporter filed a third

request for extension citing a heavy caseload and the holidays as reasons for the

extension. We do not find these reasons to constitute good cause for an additional

extension of time.


       Accordingly, we abate this appeal and remand the cause to the trial court for further

proceedings. Upon remand, the trial court shall immediately cause notice of a hearing to

be given and, thereafter, conduct a hearing to determine the following:


       1.     why the reporter’s record has not been filed,

       2.     when the reporter’s record can reasonably be filed in a manner that

              does not further delay the prosecution of this appeal or have the

              practical effect of depriving the appellant of his right to appeal, and

       3.     whether an alternate or substitute reporter should or can be appointed

              to complete the record in a timely manner.

                                              2
       The trial court shall cause the hearing to be transcribed. So too shall it (1) execute

findings of fact and conclusions of law addressing the foregoing issues, (2) cause to be

developed a supplemental clerk’s record containing its findings of fact and conclusions of

law and all orders it may issue as a result of its hearing in this matter, and (3) cause to be

developed a reporter’s record transcribing the evidence and arguments presented at the

aforementioned hearing. Additionally, the district court shall then file the supplemental

clerk’s and reporter’s records with the clerk of this Court on or before January 26, 2009.

Should further time be needed by the trial court to perform these tasks, then same must

be requested before January 26, 2009.


       It is so ordered.


                                        Per Curiam


Do not publish.




                                              3